Title: To Thomas Jefferson from Elijah Griffiths, 8 June 1803
From: Griffiths, Elijah
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia June 8th. 1803
          
          Professional pursuits have absorbed so much of my attention, since the last Presidential election, that I have been a very superficial observer of the political affairs of our country. Knowing the just views, & upright intentions of the Executive of the Union; I rested in the hope, that the adverse party, had the policy, if not the justice, to estimate properly, that lenity which was extended to them, by the General Government; but in this I have been mistaken. In calculating future events, we would sometimes be saved from error, by recuring to the past; the political events that succeeded to the American revolution, are still fresh in every mans memory; the conciliatory and republican espirit of the Whigs, gave the Tories an ascendancy which they never lost till 1800; it was that generous spirit that cost us so many painful struggles to wrest our constitution out of the hands of it’s worst enemies. Regardless of the mild, & conciliatory measures of the Federal government; the antirepublican presses announce the most hostile dispositions toward the head, & members, of that Government. Another growing evil begins to present itself, discontent among our own people; in some cases very likely from disappointed expectations, and in other cases from seeing men in power, still leagued with a party, whose professed object, is the overthrow of the administration; & the restoration of the reign of terror. Is there a remedy for these evils? I think there is; Shall I instance the political conditions of Pennsylvania, Jersy, & New York, since 1799. When Mr McKean was first elected, his majority was 5000 votes; he immediately broke the antirepublican phalanx, by discharging them all from office. Did he increas the opposition, or abuse? No, the measure was full, their efforts were idle repetition, and their clamors died in empty murmurs at his feet: his next majority exceeded 30,000 votes, he is now respected by the men, who, once boldly insulted him.
          New York has pursued a policy like that of Pennsylvania; both states are highly republican, their Government’s respected, & likely to remain so. The republicans of Jersey, by much exertion raised Genl. Bloomfield to the Governmental chair; his political opponents were retained in office, their opposition to him at the next election, could not have been more virulent, had he discharged the whole party from public trust; and their means certainly would have been much less efficient.
          I have been assured by some inteligent Gentlemen of Delawar State, that the retention of fœderalists in office in that state, has thrown a damp on the exertions of many active men, & will opperate so as to retain Delawar long under the influence of that party. I am far from wishing to see displacements for [the] accommodation of idle office hunters; but were t[he of]fices filled by reputable republicans, would not the hopes & cabals of expectants be at an end, & will they cease till that is the case? I may add, moderation is a virtue few are capable of estimating according to its worth; and few possess in a more eminent degree than yourself. Be assured Dr. Sir, the above has been dictated by candour & disinterestedness; I have no wish for public employment, nor any friend seeking promotion, that I know of. That God may grant You wisdom, & strength, in the discharge of the arduous duties of your Station, with much domestic hapiness, is the prayer of your friend & Humble. Servt.
          
            E. Griffiths
            No 96 north 3d Street
          
        